Title: Enclosure: Joseph St. Marie to Winthrop Sargent, 22 July 1790
From: St. Marie, Joseph
To: Sargent, Winthrop



St. Vincennes [Territory N.W. of River Ohio]22d July 1790

Joseph St Marie of St Vincennes in the County of Knox in the said Territory, begs Leave to acquaint your Honor that on the 23d Day of August 1788 he took the Liberty of addressing a Letter to John Francis Hamtramck Esquire Major in the first United States Regiment, and Commandant at Post Vincennes, of which the following is a Copy, “Sir In pursuance to the antient usage and Custom of this Country I, in the month of november last applied for and obtained Leave of Absence on a trading voyage: In Consequence of which and of my right as a free man and Citizen of the United States of America, I loaded a Petty-Augur with several Goods and merchandizes to the Amount of five thousand nine hundred and forty one Livres and fifteen Sols in Peltry, Currency of this place, equal to one thousand and nine hundred and Eighty Dollars and forty two ninetieths of a Dollar, and sent them under the Care and management of my Clerk Mr Swimmer, with Directions to proceed down the mississipi River and trade them off with the Indian nations living within the Bounds of the United States of America. Mr Swimmer according set out and went down that River to a Place called the Chicasaw Lake, which is situate about ninety Leagues down from the River Ohio, About twenty Leagues higher than where the English Fort of the Arquanças formerly stood and in about 34º 40″ of north Latitude according to Hutchins’s map, where he pitched his Camp on the East or American Side of the mississipi, in the neighbourhood of some friendly Indians who were there hunting. Here after a few Days Stay he was taken up by an order from Mr Valliere the Spanish Commandant at the Post of the Arquanças by a Party of Spanish Soldiers sent from that fort, who at the same time seized the Petty-Augur and the goods, and carried them together with my Clerk and the other Hands

in the Boat to the Spanish Fort, where Mr Valliere the Commandant seized and confiscated the property for the use of the Spanish King, at the same time informing the men, that his orders from the Governor of Louisiana at new Orleans were express, to seize and confiscate all the Property which might be found on the mississipi or on either of its Shores, any where below the mouth of the Ohio, and to send the Persons of those with such goods, Prisoners to him at new Orleans—Being very soon after informed of this Transaction I went to the Arquanças and applied to the Spanish Commandant for a Restoration of my Property, who in very peremptory terms refused giving them up, alledging his before mentioned orders and adding that I might take it as a great favor that my Clerk and Hands as well as myself were not confined and sent in Irons to Orleans as Prisoners—When I reasoned on my Right as an American Subject to traffic in the American Dominions, and that my Property was seized in the Territory to which I conceived America had an undoubted Right, he stopped me short by informing me that the Country on both Sides of the River mississipi as high up as the mouth of the River Ohio belonged to Spain, and that the whole of the Country on the East Side of the mississipi from the mouth of Ohio downwards was then under the Spanish Gouvernment.
Surprized at this Information and not being satisfied that the Governor had really given such orders, I went to new Orleans and about the Eleventh Day of may last obtained an Audience of the Governor Don Mero; who as soon as informed of my name, asked me in very haughty terms, how I could have the Audacity to appear before him on the Subject of the Seizure of my Property; That altho’ I was a Frenchman born, yet that I then was an American Subject, and that if he the Governor was to follow his orders from the Court of Spain, he would send me Prisoner to the mines of Brazil and then concluded in a threatening manner with bidding me depart from thence, and be no more seen, which last orders I was glad to obey and withdraw my self as soon and as far as possible from such Despots without receiving any Satisfaction. Thus circumstanced my only and last Resource is to the honorable the Congress of the United States of America, as Guardians of the Rights and Liberties of her Subjects, whose persons have been seized and Properties confiscated on her acknowledged Territory by an armed force, in pursuance

to the orders of a foreign Prince. From the time that the name of an American has been known in this Country I have been a Subject of the United States; I have fought in Defence of that Country whose Subjects a Spanish Commandant is hardy enough to oppress. And I am now, unless Gouvernment interferes without any Remedy for a Loss which will reduce me with a Wife and a numerous Family to the utmost Distress.
I must beg of you Sir to make known my Case to Congress in such manner as you shall think proper, and as speedily as possible, as in me the Right of Sovereignty of America as well to a very extensive Territory as to the navigation of the mississipi anywhere below the mouth of the Ohio has been invaded: my Cause is become a public Cause and will in its Consequences determine a grand national Question. I dare hope and trust that as an antient Inhabitant of this Country, and as one of the first Subjects of America in it, I shall be thought worthy the Protection of Congress, and that they will adopt some means to give Satisfaction and Recompence for my Losses—To convince you and the World of the Justice of my Cause, I propose to make oath before a magistrate of the Truth of the whole of the Case as before stated, and shall whenever called upon produce proper vouchers and Proofs to authenticate the same, I am Sir &c. &c.”
This Letter was accompanied with the oath proposed and with the Invoice hereto annexed, and also with an Affidavit of Mr Wm McIntosh who is now on a Voyage testifying that he had seen and had read to him by Mr Valliere the Spanish Commandant at the Post of the Arquanças the original Letter or orders from Don Mero Governor of Louisiana at new Orleans, directing the said Mr Valliere to seize and confiscate the Property of all those who should be found on the mississipi or on either Shore thereof from the mouth of the Ohio downwards as the whole of that Country belonged to Spain. These Letters and Papers major Hamtramck forwarded to General Harmar, who sent them to Congress—But as they were delivered that honorable Body when their Dissolution was about taking place, and as the many public affairs since the adoption of the new Constitution have in a manner entirely engaged the Attention of the new Congress, he begs Leave to address himself to your Honor, as vested with the Governor and Commander in Chief’s Power in this Country, begging you to lay his Case before Congress and to procure

him such Redress, as his distressed Situation as well as that of his family requires—He also begs Permission to testify the Truth of what is herein before set forth by his own oath, and he also profers to adduce other sufficient and satisfactory proofs thereof whenever thereto requested. He begs Leave to subscribe himself your Honor’s most obedient and very humble Servant

Joseph St. marie


On the 22d July 1790 personally appeared before us two of the Justices of the Peace for the County of Knox, Joseph St marie above named, who made oath on the holy Evangelists according to Law, that the above Statement of his Case is just and true—In witness whereof we have hereunto set our hands ⟨and⟩ Seals the Day and Year aforesaid.


Paul Gamelin L.S.L.S. Antoine Gamelin
